Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  142282 & (13)(14)(15)                                                                              Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                         Justices


  v                                                                SC: 142282
                                                                   COA: 301432
                                                                   Berrien CC: 2009-016576-FY
  RANDOLPH SCOTT, JR.,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motions for immediate consideration and to waive the
  requirements of MCR 7.209 are GRANTED. The application for leave to appeal the
  December 13, 2010 order of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the question presented should be reviewed by this
  Court. The motion for stay is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2010                   _________________________________________
         p1221                                                                Clerk